Filed 11/12/21 P. v. Parks CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



    THE PEOPLE,                                                                                C092561

                    Plaintiff and Respondent,                                      (Super. Ct. No. 95F08570)

           v.

    CHARLES ANDRE PARKS,

                    Defendant and Appellant.




         This appeal comes to us ostensibly pursuant to People v. Wende (1979) 25 Cal.3d
436.
         In 1997, defendant Charles Andre Parks was convicted of first degree burglary
(Pen. Code, § 459)1 and attempted burglary (§§ 664/459).
         In 2014, California voters enacted Proposition 47 (Prop. 47), which created a
resentencing provision codified at section 1170.18 that permits a person serving a




1        Undesignated statutory references are to the Penal Code.

                                                             1
sentence for certain designated felonies to petition for recall of the sentence to reduce a
felony to a misdemeanor.
       Defendant sought application of Prop. 47 to his attempted burglary conviction, but
the trial court denied relief because attempted burglary is not among the eligible offenses
listed in section 1170.18. We affirmed. (People v. Parks (Feb. 27, 2017, C081928)
[nonpub. opn.].)
       In October 2019, defendant filed another Prop. 47 petition, which the trial court
denied.
       Defendant appealed from that order.
                                       DISCUSSION
       Appointed counsel for defendant asked this court independently to review the
record pursuant to Wende. Defendant was advised of his right to file a supplemental brief
within 30 days of the date of filing of the opening brief. Upon counsel’s request, we
extended by one month the time for defendant to file a supplemental brief. More than 60
days have elapsed since the opening brief was filed, and defendant has not filed a
supplemental brief.
       Whether the protections afforded by Wende and the United States Supreme
Court’s decision in Anders v. California (1967) 386 U.S. 738 [18 L.Ed.2d 493] apply to
an appeal from an order denying a petition brought under section 1170.18 is an open
question. Our Supreme Court has not spoken on that issue. In People v. Cole (2020)
52 Cal.App.5th 1023, review granted October 14, 2020, S264278, the court ruled
Wende/Anders procedures do not apply to an appeal from the denial of “postconviction
relief,” and dismissed an appeal as abandoned because the defendant did not file a
supplemental brief. (Id. at pp. 1028, 1040.)
       In People v. Figueras (2021) 61 Cal.App.5th 108, review granted May 12, 2021,
S267870, a panel of this court agreed with Cole, and dismissed as abandoned an appeal
where defendant’s counsel requested Wende review from denial of a motion for

                                               2
postconviction relief, 2 and defendant failed to file a supplemental brief. (Id. at pp. 110-
111, 113.)
       Thus, because defendant has not filed a supplemental brief in his appeal from the
denial of postconviction relief, we dismiss the appeal as abandoned.
                                       DISPOSTION
       The appeal is dismissed.



                                                      /s/
                                                  RAYE, P. J.



We concur:



   /s/
DUARTE, J.



    /s/
HOCH, J.




2      Pursuant to section 1170.95.

                                              3